 Case 8:21-cv-00541-CEH-SPF Document 30 Filed 04/12/21 Page 1 of 2 PageID 838



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION




STATE OF FLORIDA,

      Plaintiff,

v.                                                        Case No. 21-cv-541

UNITED STATES OF AMERICA, et
al.

      Defendants.



                      NOTICE OF SUPPLEMENTAL DECLARATION

      On April 2, 2021, the Court granted Plaintiff’s motion to file certain supplemental

exhibits in support of Plaintiff’s preliminary injunction motion. See ECF No. 27. The

Court stated that “Defendants may file a declaration,” not to exceed three pages, “in

response to the issues raised by the supplemental exhibits” on or before “5:00 p.m. on

Monday April 12, 2021.” Id., at 2. Consistent with the Court’s instruction, a declaration

in response to Plaintiff’s supplemental exhibits is appended hereto.




                                            1
Case 8:21-cv-00541-CEH-SPF Document 30 Filed 04/12/21 Page 2 of 2 PageID 839




Dated: April 12, 2021                       Respectfully submitted,

                                            BRIAN M. BOYNTON
                                            Assistant Attorney General

EREZ REUVENI                                BRIGHAM J. BOWEN
Assistant Director                          Assistant Branch Director
U.S. Dept. of Justice, Civil Division
Office of Immigration Litigation –          /s/ Kuntal Cholera
District Court Section                      ADAM D. KIRSCHNER
P.O. Box 868, Ben Franklin Station          BRIAN C. ROSEN-SHAUD
Washington, D.C. 20044
                                            MICHAEL F. KNAPP
                                            KUNTAL V. CHOLERA
                                            Trial Attorney
                                            United States Department of Justice
                                            Civil Division, Federal Programs
                                            Branch 1100 L, NW Washington, DC
                                            20005
                                            Tel.: (202) 305-8645
                                            Fax: (202) 616-8470
                                            Email: kuntal.cholera@usdoj.gov




                                        2
